—Appeal from a resettled judgment of divorce, Supreme Court, New York County (Sherry Heitler, J.), entered March 5, 1999, and from an order, same court (Joan Lobis, J.), entered on or about April 17, 2000, which denied plaintiffs motion to vacate or amend the resettled judgment of divorce to provide for downward modification of child support, cessation of maintenance payments and vacatur of arrears, unanimously dismissed, without costs.
Plaintiffs appeals are untimely, his notice of appeal having been filed months after the judgment and order from which he seeks to appeal had been served upon him with notice of entry (see, CPLR 5513; Ibekweh u State of New York, 259 AD2d 397). In any case, were the appeals properly before us, we would affirm. Plaintiffs contention that the Special Referee’s report provided for an award of pendente lite maintenance and child support, rather than permanent maintenance and child support, is not in accord with the record. Nor is there merit to plaintiffs claim that he is entitled to a downward modification of his maintenance obligation since he failed to make the requisite showing of a substantial change in financial circumstances. Plaintiffs remaining contentions are also without merit. Concur — Rosenberger, J. P., Nardelli, Andrias and Saxe, JJ.